COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                              '

                                              '             No. 08-14-00182-CR
 IN RE: KEVIN BOYER,
                                              '        AN ORIGINAL PROCEEDING
                    Relator.
                                              '               IN MANDAMUS
                                              '

                                              '


                                      JUDGMENT

         The court has considered this cause on the Relator=s petition for writ of mandamus

against the Honorable Richard Roman, formerly sitting as Judge of the 346th District Court of

El Paso, Texas, and concludes that Relator=s petition for writ of mandamus should be denied.

We therefore deny the petition for writ of mandamus, in accordance with the opinion of this

court.

         IT IS SO ORDERED THIS 6TH DAY OF AUGUST, 2014.



                                    ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.